Citation Nr: 9924400	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  91-45 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 2, 1984, 
for the assignment of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.

This claim came to the Board of Veterans' Appeals (Board) 
from January and April 1994 RO rating decisions that assigned 
a total rating for the veteran's service-connected 
disabilities based on unemployability, effective from August 
16, 1988.  The veteran appealed these determinations to the 
Board, and in a December 1995 decision, the Board granted an 
earlier effective date of May 2, 1984, for the assignment of 
a total rating for compensation purposes based on 
unemployability.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).

In a January 1997 motion for partial remand, the VA Secretary 
requested that the part of the December 1995 Board decision 
denying entitlement to an effective date earlier than May 2, 
1984, for the assignment of a total rating for compensation 
purposes based on unemployability be vacated and the case 
returned to the Board for readjudication.  In a March 1997 
order, the Court granted the Secretary's motion.

An August 1997 Board decision denied the veteran's claim for 
an effective date earlier than May 2, 1984, for the 
assignment of a total rating for compensation purposes based 
on unemployability, and the veteran appealed to the Court and 
appointed Robinson O. Everett, attorney at law, to provide 
further representation.  In a July 1999 joint motion to the 
Court, the parties requested that the August 1997 Board 
decision be vacated and the case remanded for readjudication.  
In a July 1999 order, the Court granted the parties' motion, 
and the case was thereafter returned to the Board.

In an August 1999 letter, the Board asked the veteran's 
attorney whether he would continue to represent the veteran 
before VA, and if he should decide to do so, informed him of 
his right to submit additional argument and/or evidence.  A 
review of the record does not show that a reply was received 
from the attorney.  In August 1999 the Board granted a 
request from the veteran for the advancement of his case on 
the docket.  In August 1999, the American Red Cross, the 
veteran's representative before VA, submitted written 
argument.


FINDINGS OF FACT

1.  On January 3, 1979, the veteran submitted a claim for an 
increased rating for psychological factors affecting physical 
condition, then rated zero percent disabling, and for service 
connection for other disabilities.

2.  Correspondence from the veteran dated on June 22, 1979, 
as well as private medical reports and statements from 
acquaintances received in the early 1980's, constitute an 
informal claim for a total rating for compensation purposes 
based on unemployability.

3.  An April 1980 RO rating decision increased the evaluation 
for psychological factors affecting physical condition, from 
zero to 10 percent, effective from January 3, 1979; an 
October 1985 Board decision granted service connection for 
cervical and lumbar radiculopathy with right facial nerve 
palsy.

4.  An April 1986 RO rating decision reclassified the 
psychological factors affecting physical condition to include 
cervical and lumbar radiculopathy with headaches, and 
increased the evaluation for this condition to 50 percent, 
effective January 3, 1979; granted service connection for 
right facial nerve palsy, and assigned a 10 percent rating, 
effective from January 3, 1979; and increased the combined 
rating for the service-connected disabilities to 60 percent, 
effective from January 3, 1979.


5.  VA documents completed by the veteran show that he has 
not had any gainful employment since December 2, 1980; these 
documents show that he was gainfully employed from September 
16, 1979, until December 2, 1980.

6.  It is factually ascertainable from the evidence of record 
that the veteran's service-connected disabilities have 
prevented him from engaging in substantially gainful 
employment compatible with his education and work experience 
since December 2, 1980.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
from the earlier effective date of December 2, 1980, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.341, 4.16, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from April 1966 to March 1969.

On January 3, 1979, the veteran submitted a claim for an 
increased rating for psychological factors affecting physical 
condition, then rated zero percent disabling, and for service 
connection for other disabilities.  Correspondence from the 
veteran dated on June 22, 1979, is to the effect that he had 
not had been able to maintain gainful employment due to the 
severity of his service-connected disability since separation 
from service.


An April 1980 RO rating decision, increased the evaluation 
for psychological factors affecting physical condition, from 
zero to 10 percent, effective from January 3, 1979.  

Various evidence was received with the veteran's January 1979 
claim.  The more salient medical reports with regard to the 
claim for an earlier effective date for the total rating for 
compensation purposes are discussed in the following 
paragraphs.

A medical report from the Department of Human Resources of 
the Government of the District of Columbia received in the 
early 1980's notes that the veteran was unable to work and 
that he and his family were without any income, and listed 
his disabilities as acute back derangement and partial facial 
nerve palsy.  A VA medical report dated in April 1981 is to 
the effect that the veteran was first seen in December 1980 
and that he had not been able to gain meaningful employment 
because of his service-connected medical problems.  A June 
1981 VA medical report is to the effect that the veteran was 
able to do light duty, but not doing 6 out of 8 hours of 
light work, and that a final determination on the veteran 
would be made at a later date.  Statements from acquaintances 
of the veteran received in 1982 are to the effect that the 
veteran was unable to work due to service-connected 
disabilities.

An October 1985 Board decision granted service connection for 
cervical and lumbar radiculopathy with right facial nerve 
palsy.  The Board's decision indicates that the veteran's 
conditions resulted from a single incident in Vietnam.  

An April 1986 RO rating decision reclassified the 
psychological factors affecting physical condition to include 
bilateral cervical radiculopathy and bilateral lumbar 
radiculopathy with headaches and increased the evaluation for 
this condition to 50 percent, effective from January 3, 1979; 
granted service connection for right facial nerve palsy, and 
assigned a 10 percent rating, effective from January 3, 1979; 
and increased the combined rating for the service-connected 
disabilities to 60 percent, effective from January 3, 1979.

January and April 1994 RO rating decisions terminated the 
evaluation for psychological factors affecting physical 
condition to include bilateral cervical radiculopathy and 
bilateral lumbar radiculopathy with headaches, effective 
through May 27, 1991, and assigned a separate rating of 
40 percent for cervical strain with radiculopathy at C7-8 and 
T1, effective from May 28, 1991, and a separate rating of 
40 percent for lumbar strain with lumbar radiculopathy at L5-
S1, effective from May 28, 1991; increased the evaluation for 
right facial nerve palsy from 10 to 20 percent, effective May 
28, 1991; increased the combined rating for the service-
connected disabilities from 60 to 70 percent, effective May 
28, 1991; and assigned a total rating for compensation 
purposes based on individual unemployability, effective from 
May 28, 1991.  The December 1995 Board decision granted an 
earlier effective date of May 2, 1984, for the assignment of 
a total rating for compensation purposes based on 
unemployability.

In March 1997, the Court granted a motion from the Secretary 
to vacate the part of the December 1995 Board decision that 
failed to grant an effective date earlier than May 2, 1984, 
for the assignment of a total rating for compensation 
purposes based on unemployability as the Board failed to give 
adequate reasons for its decision and the Secretary conceded 
that the Board had failed to discuss other medical evidence 
in the file that suggested the veteran was totally disabled 
from an earlier effective date.  The case was returned to the 
Board for readjudication of this matter.  In an August 1997 
decision, the Board denied an effective date earlier than May 
2, 1984, for the assignment of a total rating for 
compensation purposes based on unemployability.  In July 
1999, the Court granted a joint motion of the parties to 
vacate the August 1997 Board decision as that decision failed 
to give adequate reasons for the decision and remanded the 
case to the Board with instructions to discuss specific 
evidence in its decision in conjunction with holdings in 
various cases of the Court.


The Court in the July 1999 order pointed out that the Board 
may have misinterpreted the above-noted June 1981 VA medical 
record in finding (in the August 1997 decision) that this 
evidence indicated the veteran could do light work when the 
record indicates that the physician would defer making a 
decision on the veteran until a later date.  A careful review 
of this June 1981 VA medical record does not indicate whether 
or not the veteran is able to engage in substantially gainful 
employment.


The Court asked the Board to consider whether the veteran's 
correspondence of June 1979 noted above constituted an 
informal claim in light of Servello v. Derwinski, 3 Vet. App. 
196 (1992) holding that the Board is required to determine 
whether a written communication evinces a belief by a 
claimant that he is entitled to a particular benefit.  The 
Court also noted Norris v. West, 12 Vet. App. 413 (1999), 
citing Collier v. Derwinski, 2 Vet. App. 247, 251 (1992) 
(holding that although the appellant had not filed the 
specific form asking for individual unemployability, an 
informal claim was raised because he had continually stated 
he was unable to work due to his service-connected mental 
disorder).  A review of the veteran's June 1979 
correspondence indicates that he essentially states that he 
has not been able to maintain gainful employment since 
separation from service due to his service-connected 
disability.  This correspondence when considered with other 
evidence received in support of the January 1979 claim, such 
as the medical report from the Department of Human Resources 
of the Government of the District of Columbia received in the 
early 1980's noting that the veteran was unable to work and 
listing his disabilities as acute back derangement and 
partial facial nerve palsy, the VA medical report dated in 
April 1981 to the effect that the veteran was first seen in 
December 1980 and that he had not been able to gain 
meaningful employment because of his service-connected 
medical problems, and the statements from acquaintances of 
the veteran received in 1982, are to the effect that the 
veteran was unable to work due to service-connected 
disabilities and evinces an intent to claim a total rating 
for compensation purposes based on unemployability.  Hence, 
the June 1979 correspondence of the veteran constitutes an 
informal claim for a total rating for compensation purposes 
based on individual unemployability.  38 C.F.R. § 3.155.

A longitudinal review of all the evidence of record indicates 
that the veteran submitted a claim for an increased rating 
for his service-connected disabilities on January 3, 1979, 
and that in conjunction with the processing of this claim he 
submitted an informal claim for a total rating for 
compensation purposes based on individual unemployability in 
his June 1979 correspondence.  Hence, a total rating for 
compensation may be granted, effective from January 3, 1979, 
or within one year before this date, if the veteran is 
otherwise eligible. The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  38 C.F.R. §§ 3.341, 4.16 
(1998).


A review of the evidence indicates that the veteran's 
service-connected disabilities have been rated 60 percent 
disabling, effective from January 3, 1979, until the combined 
rating was increased to 70 percent, effective May 28, 1991, 
and that the disabilities arose from one single incident in 
Vietnam.  Under the circumstances, the veteran is considered 
to have had one single service-connected disability ratable 
at 60 percent since January 3, 1979.  38 C.F.R. § 4.16(a).  
Therefore, he meets the basic threshold requirements for 
eligibility for a total rating for compensation purposes as 
of this date.


The evidence of record, including testimony of the veteran at 
a hearing in May 1995, is to the effect that the veteran has 
been unable to obtain or maintain gainful employment since 
sometime before May 2, 1984.  The evidence also indicates 
that he has had some gainful employment after he submitted 
the January 1979 claim.  The report of the veteran's VA 
psychiatric examination in May 1981 notes that his last job 
was as a security guard for 15 months until December 1980.  
In a VA Form 22-1902 completed in 1981 in conjunction with a 
claim for VA vocational rehabilitation, the veteran reported 
employment as an assistant supervisor of security from 
September 16, 1979, to December 2, 1980.  He reported no 
employment after December 2, 1980, or in 1979 prior to 
September 16.  A report of his VA medical examination in 
April 1983 notes that his last job was from September 1979 to 
November 1980.  On a VA application for increased 
compensation based on unemployability dated in July 1986, the 
veteran reported employment in security from September 1979 
to November 1980 and that he earned approximately $1,000. per 
month.  He reported that he had last worked full time in 
November 1980, that he had 9 years of education, and that he 
obtained a GED (general equivalency diploma) in 1983.  He 
reported no employment in 1979 prior to September.  On a VA 
application for increased compensation based on 
unemployability dated in August 1988, the veteran reported 
that he last worked in November 1980, and that he worked 
full-time from September to November 1979.


It is factually ascertainable from the evidence of record 
that the veteran has not been able to engage in substantially 
gainful activity compatible with his education and work 
experience since at least December 2, 1980, but not before 
because he was gainfully employed for an extended period in 
1979 and 1980.  The evidence shows that he was gainfully 
employed from around September 16, 1979, to December 2, 1980.  
Hence, the Board concludes that the evidence supports 
granting a total rating for compensation purposes based on 
unemployability from the earlier effective date of December 
2, 1980, based on the above noted legal and judicial 
authorities.



ORDER

An effective date of December 2, 1980, for the assignment of 
a total rating for compensation purposes based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

